Citation Nr: 1046784	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-25 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial increased rating for 
pseudofolliculitis barbae, currently evaluated as noncompensably 
disabling.

2.  Entitlement to service connection for chloracne.

3.  Entitlement to service connection for headaches, to include 
as due to exposure to herbicides, specifically Agent Orange.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 to January 1979.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from September 2006 and May 2010 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The Board notes that the September 2006 rating 
decision denied service connection for chloracne and headaches, 
to include as due to exposure to herbicides, specifically Agent 
Orange.  The May 2010 rating decision granted service connection 
for pseudofolliculitis barbae and assigned a noncompensable 
evaluation effective June 20, 2006.  

The record reflects that the Veteran attended a Board hearing in 
Washington, DC in March 2008.  The hearing transcript is of 
record.

In September 2008, as noted above, the Board issued a decision 
that denied the above claims of entitlement to service connection 
for chloracne and headaches, to include as due to exposure to 
herbicides, specifically Agent Orange.  On appeal, the U.S. Court 
of Appeals for Veterans Claims (Court) issued a July 2009 Order 
vacating the September 2008 Board decision and remanding the 
appeal for readjudication consistent with the parties' Joint 
Motion for Remand.  In this regard, the Board remanded the above 
claims of service connection for chloracne and headaches, to 
include as due to exposure to herbicides, specifically Agent 
Orange in September 2009 for further evidentiary development.  As 
will be further explained below, this development having been 
achieved, the issues are now ready for appellate review.



FINDINGS OF FACT

1.  The Veteran's service-connected pseudofolliculitis barbae is 
manifested by less than 1 percent entire body area coverage and 
less than 5 percent exposed body area coverage, no disfigurement 
of the head face or neck, and does not require systemic therapy 
consisting of corticosteroids of other immunosuppressive drugs.

2.  The competent evidence fails to demonstrate that the Veteran 
has chloracne that is related to his active military service.

3.  The competent evidence fails to demonstrate that the 
Veteran's headaches are related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 
1131, 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7806, 7813 (2010).

2.  Chloracne, to include as due to exposure to herbicides, was 
not incurred in or aggravated by the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307. 3.309 (2010).

3.  Headaches, to include as due to exposure to herbicides, were 
not incurred in or aggravated by the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letter dated in July 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
This letter also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The July 2006 letter provided 
this notice to the Veteran.  

The Board observes that the July 2006 letter was sent to the 
Veteran prior to the September 2006 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the July 2006 
letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b) (2007), and Dingess, supra. 

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment records, as well as VA treatment records, are 
associated with the claims folder.  

Initially, the Board acknowledges the Veteran's statement at the 
Board hearing that he had previously received treatment at a 
private medical facility from 1979 to 1980; unfortunately, these 
records cannot be obtained and have not, therefore, been 
reviewed.

The Board further observes the Veteran's complaints that he 
provided the name of someone who could verify his contentions 
with regard to exposure to Agent Orange while stationed in 
Okinawa, Japan, but that the address of this person was not 
obtained in order to seek out that evidence.  The Veteran stated 
at his March 2008 hearing that he lost the address.  In this 
regard, the Board notes, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  Indeed, VA's 
duty is just what it states, a duty to assist, not a duty to 
prove a claim with the claimant only in a passive role.  If a 
Veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet. App. 406 (1991); see also Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) (holding that the duty to assist is not a license 
for a fishing expedition to determine if there might be some 
unspecified information which could possibly support a claim).  

Rather, the duty to assist requires the Secretary to "make 
reasonable efforts to obtain relevant records (including private 
records) that the claimant adequately identifies to the Secretary 
and authorizes the Secretary to obtain."  38 U.S.C. § 5103A(b)(1) 
(emphasis added); see also Loving v. Nicholson, 19 Vet. App. 96, 
102 (2005) (holding that the Secretary's duty to assist includes 
making "reasonable efforts to obtain relevant records," as long 
as the claimant "adequately identifies" those records to the 
Secretary and authorizes the Secretary to obtain them.).  Canlas 
v. Nicholson, No. 04-1769 (U.S. Vet App. June 15, 2007).

In September 2009, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  A remand 
by the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board notes that the above stated 
issues of entitlement to service connection for chloracne and 
headaches, to include as due to exposure to herbicides, 
specifically Agent Orange were previously remanded in order for 
the RO to attempt to obtain records regarding any treatment 
provided the Veteran while he was stationed at Futenma Air Base 
in Okinawa, Japan, copies of VA treatment records from the 
Houston, Texas, VAMC dating from July 2007 to the present, and 
for the Veteran to be afforded an examination to determine 
whether any skin conditions as well as headaches, suffered by the 
Veteran could be related to his active duty service or to any 
herbicide exposure, to include Agent Orange, while he was in 
active duty.  The requested records having been obtained or at 
least all necessary attempts to obtain have been made, and 
requested examinations having been afforded, the issue now 
returns to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2009); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the issues 
on appeal, a VA examination was afforded in March 2010.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  Additionally, an examination for 
rating purposes, with respect to the issue of entitlement to an 
increased rating for pseudofolliculitis barbae, should contain 
sufficient detail and reflect the whole recorded history of a 
Veteran's disability, reconciling the various reports into a 
consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 
594 (1991); 38 C.F.R. § 4.2 (2010).  As noted below, the Board 
finds that the VA opinions obtained in this case are more than 
adequate, as they are predicated on a full reading of the private 
and VA medical records in the Veteran's claims file.  In this 
regard the examiner for the March 2010 VA examination considered 
all of the pertinent evidence of record and the statements of the 
Veteran, and provided a complete rationale for the opinions 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) 
(2010).  The Board does acknowledge the Veteran's contentions 
that the March 2010 examination is inadequate due to references 
in the examination report that the Veteran did not have any 
foreign service.  However, as the examination report also 
indicates that the Veteran did serve in both Okinawa, Japan, and 
Korea, the Board finds the misstatements in the examination with 
regard to absence of foreign service are not prejudicial to the 
Veteran.  In this regard, the Board notes that any presumptions 
associated with exposure to herbicides, especially Agent Orange 
require that the Veteran have served in Vietnam.  As there is no 
evidence and the Veteran does not contend that he served in 
Vietnam, whether or not he had other foreign service is not 
relevant in determining eligibility for the presumption.  As 
such, the examination is found to be adequate.

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, 
as discussed above, the Board finds that there has been 
substantial compliance with its September 2009 remand 
directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a 
remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand).  See also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  Therefore, the Board is satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for appellate 
review.

Analysis

I.  Increased Rating-Pseudofolliculitis Barbae

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating the 
Veteran's disability. Also, in Fenderson, the Court discussed the 
concept of the 'staging' of ratings, finding that in cases where 
an initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the facts 
found during the appeal period. Fenderson at 126-28.  As such, in 
accordance with Fenderson, the Board has considered the propriety 
of assigning initial staged ratings for the Veteran's service- 
connected disability.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2010).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

The Veteran's disability has been rated under Diagnostic Code 
(DC) 7813-7806.  38 C.F.R. § 4.118.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2010).  DC 7813, the code for 
dermatophytosis, is to be rated as disfigurement of the head, 
face or neck (DC 7800), scars (DC 7801-7805), or dermatitis or 
eczema (DC 7806), depending on the predominant disability.  As 
noted, the Veteran's disability is rated under the code of 
dermatitis or eczema.  See 38 C.F.R. § 4.118.  

Initially, the Board notes that 38 C.F.R. § 4.118 was amended 
during the pendency of this appeal.  73 Fed. Reg. 54,708-54,712 
(October 23, 2008).  However, the Board observes the amended 
criteria are only applicable to "applications for benefits 
received by VA on or after October 23, 2008."  Id. at 54,708.  
Thus, there is no impact on the Veteran's current claim for 
benefits, which was received by VA in April 2006.

DC 7800 provides ratings for disfigurement of the head, face, or 
neck based on 8 characteristics for disfigurement.  DC 7800 
further provides that a skin disorder with one characteristic of 
disfigurement of the head, face, or neck is rated 10 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, or 
lips), or; with two or three characteristics of disfigurement, is 
rated 30 percent disabling.  More severe disabilities warrant 
higher ratings.  The Veteran's pseudofolliculitis barbae does not 
meet any of the criteria for rating under DC 7800.
DC 7801 and 7802 provide ratings for scars, other than the head, 
face, or neck, that are deep or that cause limited motion.  These 
diagnostic codes are not applicable to the present appeal, as the 
Veteran's pseudofolliculitis disability produces no scars that 
cover an area of the body exceeding 6 square inches.

DC 7803 provides a 10 percent rating for superficial unstable 
scars.  DC 7804 provides a 10 percent rating for superficial 
scars that are painful on examination.  DC 7805 provides that 
other scars are to be rated on limitation of function of affected 
part. 38 C.F.R. § 4.118.

The Board finds that the diagnostic codes 7800-7805, pertaining 
to the head, face, and neck, and scars, do not adequately address 
the Veteran's symptomatology.  Therefore, the provisions of DC 
7806 for dermatitis or eczema apply.

The DC 7806 provisions state that a 0 percent rating will be 
assigned when less than 5 percent of the entire body or less than 
5 percent of exposed areas are affected, and no more than topical 
therapy has been required during the past 12- month period.  A 10 
percent rating will be assigned where at least 5 percent, but 
less than 20 percent of the entire body or at least 5 percent, 
but less than 20 percent of exposed areas are affected or 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is warranted where 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or; where 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating is warranted where more than 40 
percent of the entire body or more than 40 percent of the exposed 
areas are affected; or where there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period.  
38 C.F.R. § 4.118, DC 7806 (2010).

The Board finds that no more than the noncompensable rating 
currently assigned for the Veteran's pseudofolliculitis barbae is 
warranted.  The Board notes that in the March 2010 examination 
the Veteran was evaluated for various skin disorders including 
dermatitis, eczema, leishmaniasis, lupus, dermaphytosis, bullous 
disorders, psoriasis, infection of skin, cutaneous manifestations 
of collage, vascular diseases or papulosquamos disorders and 
specifically folliculitis and prurigo nodularis.  The Veteran 
contends that he currently suffers from constant itching and 
burning due to his skin condition.  It is noted in the 
examination report that the Veteran had been treated in the 
previous year for prurigo nodularis with topical corticosteroid 
and antibiotic cream, but the record did not indicate any 
specific treatment for pseudofolliculitis barbae.  Upon 
examination it is noted that less than five percent of the 
Veteran's head, face, neck, and hands were affected, visible body 
parts.  With regard to total body area affected by a skin 
disorder, the examiner notes that between 20 to 40 percent of 
total body area is affected.  However, the Board notes that in a 
May 2010 correspondence it was clarified that the estimated total 
body surface area affected by pseudofolliculitis barbae is less 
than one percent.  Specifically, the examiner notes that the 
Veteran has a few scattered papules under his chin on the right 
side.  The examiner acknowledges that the Veteran has 
hyperpigmented, hypertrophic papules on back, chest, and inguinal 
area, but these are classified as prurigo nodularis legions and 
range in size from 0.5cm to 1.5cm.  Finally, the examiner found 
no disfigurement or functional limitation on occupation or 
activities of daily living.  

The Veteran's symptoms meet the criteria for the noncompensable 
rating, the symptoms do not approach the severity contemplated 
for the next highest, 10 percent rating.  See 38 C.F.R. § 4.7 
(2010).  In this regard, as noted above the Veteran's 
pseudofolliculitis barbae does not affect at least 5 percent, but 
less than 20 percent of the entire body or at least 5 percent, 
but less than 20 percent of exposed areas and there is no 
evidence that his pseudofolliculitis barbae requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past 12-month period.  Moreover, the evidence 
does not show that symptomatology associated with the Veteran's 
pseudofolliculitis barbae more nearly approximates the schedular 
criteria associated with a higher rating under DC 7813 (as rated 
under DC 7806) at any time relevant to the appeal period.  
Therefore, a staged rating is not in order and the currently 
assigned noncompensable rating is appropriate for the entire 
appeal period.
Consideration has been given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds no basis upon which to assign a higher evaluation for 
the Veteran's service-connected pseudofolliculitis barbae as a 
review of the record, to include the medical evidence, fails to 
reveal any additional disfigurement or impairment associated with 
such disability to warrant consideration of alternate rating 
codes.

Accordingly, there is a preponderance of the evidence 
persuasively showing that a compensable rating is not warranted 
for the Veteran's pseudofolliculitis barbae.  38 U.S.C.A. § 5107 
(West 2002).

In sum, the Board finds that the competent evidence demonstrates 
that the Veteran's service-connected pseudofolliculitis barbae is 
best characterized as productive of a noncompensable rating.  The 
Board has considered the lay evidence of record in making its 
determination; however, it observes that the Veteran's opinions 
and observations alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.150 with respect to 
determining the severity of his service-connected disabilities.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) and (2) (2010).  Determining the severity of the 
Veteran's disabilities must be done by a medical professional.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As discussed 
above, none of the competent medical evidence of record supports 
a higher rating than is herein assigned.

The Board notes that in Thun v. Peake, 22 Vet. App. 111, 115 
(2008), the Court held that the determination of whether a 
Veteran is entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is a three-step inquiry, beginning with a threshold 
finding that the evidence before VA 'presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.'  In other 
words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the established 
criteria found in the rating schedule for that disability; if the 
criteria reasonably describe the Veteran's disability level and 
symptomatology, then his disability picture is contemplated by 
the rating schedule.  Id.

The Board notes that there is no competent evidence of record 
that the Veteran's service-connected pseudofolliculitis barbae 
warrants a higher rating, than that assigned herein, on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2010).  Any limits 
on the Veteran's employability due to his disability have been 
contemplated in the above stated rating under Diagnostic Codes 
7813-7806.  The evidence also does not reflect that the Veteran's 
disability has necessitated any frequent periods of 
hospitalization or caused marked interference with employment.  
As noted above, there is no competent medical evidence that the 
Veteran's pseudofolliculitis barbae presents any problems with 
his ability to work.  Thus, the record does not show an 
exceptional or unusual disability picture not contemplated by the 
regular schedular standards that would warrant the assignment of 
an extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this case, 
the Board is not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010) for 
consideration of the assignment of an extraschedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Therefore as a preponderance of the evidence is against the 
Veteran's claim of an initial increased rating for 
pseudofolliculitis barbae, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  As a general matter, service connection for a disability 
on the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
Additionally, there are statutory presumptions and VA regulations 
implementing them, that are intended to allow service connection 
for certain diseases when the evidence might otherwise not 
indicate service connection is warranted.  See 38 C.F.R. § 
3.303(d) (2010).  In the case of a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, namely from February 28, 1961, to 
May 7, 1975, VA regulations provide that he shall be presumed to 
have been exposed during such service to an herbicide agent, 
including Agent Orange, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2010).  The following diseases shall be 
service connected if the Veteran was exposed to an herbicide 
agent during active service, even though there is no record of 
such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) (2010) are satisfied:  
chloracne or other acneform disease consistent with chloracne if 
manifest to a degree of 10 percent within one year of date of 
last exposure, type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, certain respiratory cancers, and 
soft tissue sarcoma.  38 C.F.R. 
§ 3.309(e) (2010).  VA's Secretary has determined that a 
presumption of service connection based on exposure to herbicides 
used in the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection is 
warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  The Board 
acknowledges that the Veteran's claimed chloracne is one of the 
diseases for which the presumption applies, however, for the 
reasons stated below the presumption does not apply in this 
instance.  Additionally, the Board notes that headaches are not 
listed as a disease for which the presumption applies and 
therefore with regard to the Veteran's claim for service 
connection for headaches, the presumption will not be considered.

General Counsel opinion, VAOPGCPREC 27-97 (July 23, 1997), stated 
that claimants must demonstrate actual duty or visitation in the 
Republic of Vietnam to have qualifying service sufficient to 
raise the presumption of exposure to Agent Orange.  The Board 
finds that the record does not indicate and the Veteran does not 
contend that he served on active duty in Vietnam during the 
Vietnam War.  The Veteran states that he served in Korea and 
Okinawa.  Therefore, the Veteran enjoys no presumption provided 
by law or regulation in 38 U.S.C.A. § 1116(f) (West 2002) or 38 
C.F.R. § 3.307(6)(iii) (2010).  The Board will limit its analysis 
to a direct service connection as required by Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit held that when a Veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Direct 
service connection may be granted for disease or disability 
diagnosed in service; or, if diagnosed after service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Id.

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) (2010) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 (2010) and (ii) present 
manifestations of the same chronic disease, or (b) when a chronic 
disease is not present during service, evidence of continuity of 
symptomatology.

The Veteran contends that he suffers from chloracne and headaches 
due to his exposure to Agent Orange while on active duty in 
Okinawa, Japan in February 1978.  The Board notes that the RO 
requested any clinical records from Futenma Air Base Hospital in 
Okinawa, Japan, for the period of February 1978 to May 1978.  
However, it was determined that no records for any treatment for 
headaches or a skin condition, were available.  
The Board notes that under Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the U.S. Court of Appeals for Veterans Claims (Court) 
held when determining the scope of a claim, the Board must 
consider "the claimant's description of the claim; the symptoms 
the claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of that claim."  In 
this regard, the Board notes that the Veteran originally claimed 
service connection for chloracne.  It was determined upon review 
of the evidence that while the Veteran did have a skin disorder, 
it was not chloracne.  In this regard, it was noted that the 
Veteran had been diagnosed with pseudofolliculitis while on 
active duty service and that he still suffers from 
pseudofolliculitis barbae.  Therefore, as noted above, the 
Veteran was granted service connection for pseudofolliculitis 
barbae.  

With regard to the Veteran's claim for chloracne, the Board 
observes that while the service treatment records do contain, as 
noted above, an August 1977 treatment note in which the Veteran 
was diagnosed with pseudofolliculitis, there is no evidence that 
the Veteran was treated for chloracne while in service.  Indeed 
both the Veteran's July 1974 entrance and November 1978 
separation examination reports list the skin as normal.  

Service connection presupposes a current diagnosis of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board notes, however, that the Veteran's VA 
treatment reports, dating from May 2006 to July 2010, from the 
Houston VAMC contain no current diagnosis of chloracne.  The 
Veteran states in his medical history at the August 2006 and 
September 2006 examination that he has blisters on his back and a 
recurrent rash, but the examiner does not diagnose the Veteran 
with chloracne.  The Veteran was, however, diagnosed with 
folliculitis in March 2007 and again in June 2007.  As noted 
above, the Veteran was diagnosed with pseudofolliculitis barbae 
and prurigo nodularis in the March 2010 VA examination, but there 
was no diagnosis of chloracne.  Indeed, the examiner specifically 
notes that the Veteran's current lesions do not represent 
chloracne based on their location and appearance.  The Board does 
acknowledge the Veteran's statement at the Board hearing that he 
had previously received treatment at a private medical facility 
from 1979 to 1980; unfortunately, these records cannot be 
obtained and have not, therefore, been reviewed.  There is no 
evidence of record that the Veteran has ever been diagnosed with 
chloracne.  

Additionally, the Board observes that the examiner in the March 
2010 VA examination notes that with regard to the Veteran's skin 
conditions, while the Veteran currently suffers from prurigo 
nodularis, as there is no evidence of the Veteran having suffered 
from prurigo nodularis while in service, the Veteran's prurigo 
nodularis is not related to his military serve.  The Board 
acknowledges that the Veteran stated by history that the day he 
left Okinawa in 1978 he developed "blisters" on his back and 
legs.  As noted above, service treatment records indicate that 
the Veteran was seen for pseudofolliculitis in August 1977, but 
this report contained no mention of "blisters" on his back and 
legs. 

Therefore, the Board notes that the Veteran does not have a 
current diagnosis of a disability, with regard to chloracne.  The 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board recognizes the Veteran's assertions that he has 
experienced skin problems since service.  Medical evidence is 
generally required to establish a medical diagnosis or to address 
questions of medical causation; lay assertions of medical status 
do not constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In weighing lay evidence, the 
Board must render a finding with regard to both competency and 
credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 
(2006).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).  In this regard, the Board notes that the Veteran 
is not shown to have the requisite medical expertise to diagnose 
a specific skin disorder, while the Veteran is competent to 
testify to lesions on his skin, he is not competent to identify 
the specific diagnosis with regard to the exact type of skin 
disease.  Therefore the Board does not find the Veteran's 
statements that he suffers from chloracne to be competent.  As 
such, while the Board finds that, as noted above, the March 2010 
VA examiner's assessment that the Veteran does not suffer from 
chloracne, but rather prurigo nodularis and pseudofolliculitis 
barbae is more credible.  Additionally, the Board notes that the 
Veteran cannot render a competent medical opinion regarding the 
cause of his skin disorder.

With regard to the Veteran's claim for service connection for 
headaches, the Board observes that the Veteran's service 
treatment records contain only one reference to headaches.  A 
1977 optometry clinic report indicates that the Veteran 
complained of headaches in relation to eye pain.  This is the 
only mention of headaches in the service treatment records as 
both the July 1974 entrance and November 1978 separation 
examinations list the head, face, neck and scalp as normal upon 
examination.

At the Board hearing, the Veteran states that he has suffered 
headaches since his exposure to Agent Orange in February of 1978.  
However, upon review of the VA treatment records, dated from May 
2006 to July 2010, the Board notes that there is no indication 
that the Veteran has complained of or sought treatment for 
headaches.  The Veteran does have a current diagnosis of 
headaches, as he was diagnosed with headaches in the March 2010 
VA examination.  While the March 2010 examiner did diagnose the 
Veteran with headaches, he noted in the examination report that 
less than half of the Veteran's headaches are prostrating 
although the headaches do last for approximately 2 days and occur 
weekly.  Upon examination the Veteran exhibited normal motor and 
sensory function.  The examiner further noted that the Veteran's 
headaches have no effect on usual daily activities.  Finally, the 
examiner opined that the Veteran's claimed headaches are less 
likely than not associated with events or experiences from his 
military service.  The rationale for the examiner's opinion is 
based in part on the lack of continuity or pattern of headaches 
after service.

Finally, the Board acknowledges that the Veteran is competent to 
report his symptoms of pain associated with headaches.  However, 
the Board notes that pain is not, in and of itself, a disability 
for the purposes of service connection.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) (holding that pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. 
Cir. 2001).  Additionally, as a layman, the Board notes that the 
Veteran's opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and current 
disability.  But, rather, the Board must assess the credibility 
and weight of all the evidence, including the medical evidence, 
to determine its probative value, accounting for evidence which 
it finds to be persuasive or unpersuasive, and providing reasons 
for rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 
U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject such 
evidence on the basis that such evidence can never establish a 
medical diagnosis or nexus.  This does not mean, however, that 
lay evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in those 
cases where the lay person is competent and does not otherwise 
require specialized medical training and expertise to do so, 
i.e., the Board must determine whether the claimed disability is 
a type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  The Court has specifically 
indicated that lay evidence may establish the existence of a 
current disorder capable of lay observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. 
App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  In weighing lay evidence, the Board must render a 
finding with regard to both competency and credibility.  See 
Coburn v. Nicholson,  19 Vet. App. 427, 433 (2006).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The 
Board notes that while the Veteran asserts that he currently 
suffers from headaches that have been present since service, the 
lack of contemporaneous evidence in that regard diminishes the 
reliability of the statements.

When determining the credibility of lay evidence, the Board 
cannot determine that credibility is lacking merely because there 
is no corroborating contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  
However, in this instance it is not the absence of 
contemporaneous medical evidence that is at issue, rather, it is 
the abundance of medical evidence that fails to note the 
Veteran's claimed disorders that serves as evidence of a lack of 
credibility.  As noted above, the March 2010 VA examination 
report notes that the Veteran stated at the examination that he 
suffers from headaches weekly and that his headaches tend to last 
approximately two days.  However, there is no indication in the 
VA treatment records dating from May 2006 to July 2010, or in any 
other available treatment records that the Veteran has ever 
complained of headaches.  It is reasonable to conclude that if 
the Veteran were suffering weekly with headaches that he would, 
while seeking treatment for various other ailments, report the 
occurrence of headaches that happen that frequently.  See Caluza 
v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be 
generally evaluated by showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial plausibility 
of the testimony, and the consistency of the witness testimony).  
It therefore follows that his assertion of frequent headaches 
since service is not found to be credible.  Additionally, the 
Board notes the discrepancy in the record as to when the 
headaches began.  While the Veteran previously stated at the 
March 2008 hearing that he suffered from headaches since his 
exposure to Agent Orange in February of 1978, in the March 2010 
VA examination report it is noted the Veteran cannot remember 
when he started having headaches.  Having found the Veteran's 
statements to be not credible, there is no credible evidence of 
continuity of symptomatology.

Therefore, while the Board acknowledges that the Veteran is 
competent to state that he has headaches, that is, he may attest 
to the symptomatology, however, the Veteran is not competent to 
attest to the etiology of his headaches.  And as noted above, the 
Veteran's statements are also found to be not credible with 
regard to continuity of symptomatology.  Indeed, the 
contemporaneous medical evidence indicates otherwise, there is no 
indication that the Veteran suffered from chronic headaches 
during service, and there is a negative nexus opinion.  
Consequently, his assertions are afforded no probative value 
regarding the question of whether his claimed headaches are 
related to service. 

In this case, the Board has accorded more probative value to the 
March 2010 VA examiner's opinion.  The examiner reviewed the 
claims file and provided a rationale for the opinion based on 
objective findings and reliable principles.  In addition, the 
opinion is consistent with the contemporaneous evidence.

In summary, the competent and probative evidence establishes no 
chronic disability during service, no evidence of headaches on 
the November 1978 exit examination, no evidence of complaints of 
headaches within the initial post service year, no credible 
evidence of continuity of symptoms since service, and a competent 
and probative opinion that the evidence does not provide a basis 
upon which to link any headaches the Veteran might suffer to 
service.  

Therefore, with consideration of the VA treatment records, the 
Veteran's service treatment records, the lack of a current 
diagnosis with respect to the claim for service connection for 
chloracne, and, with respect to the claim for headaches, lack of 
continuity of symptomatology together with probative competent 
evidence against a relationship between current headaches and 
service, the Board finds that the preponderance of the evidence 
is against the Veteran's claims of service connection for 
chloracne and headaches, to include as due to exposure to 
herbicides, specifically Agent Orange.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial compensable rating for 
pseudofolliculitis barbae is denied.

Entitlement to service connection for chloracne, to include as 
due to exposure to herbicides, is denied.

Entitlement to service connection for headaches, to include as 
due to exposure to herbicides, is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


